          Case 2:15-cv-02617-NIQA Document 77 Filed 05/12/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 THEODORE HAYES, et al.                              :            CIVIL ACTION
          Plaintiffs                                 :
                                                     :            NO. 15-2617
                   v.                                :
                                                     :
 PHILIP E. HARVEY                                    :
            Defendant                                :

                           TEMPORARY RESTRAINING ORDER
        AND NOW, this 12th day of May 2021, at approximately 11:00 AM, upon consideration

of Plaintiffs’ emergency motion for a temporary restraining order, [ECF 76], which seeks to

prevent Defendant or anyone on Defendant’s behalf from re-renting the residential dwelling

located at 540-B Pine Street, Philadelphia to anyone other than Plaintiffs, the complaint, [ECF 4],

and supplemental complaint, [ECF 62], wherein Plaintiffs allege, inter alia, that they have a right

to remain in their current home (538-B Pine Street, Philadelphia) under the Enhanced Voucher

Statute, 42 U.S.C. § 1437f(t), despite Defendant’s attempts to evict them, and the written

certification by Plaintiffs’ attorney regarding efforts to notify Defendant of this motion, this Court

finds that:

              a. Plaintiffs have shown a reasonable probability of success on the merits of their

                 claim to remain in their home under the Enhanced Voucher Statute;

              b. Plaintiffs will suffer substantial, immediate, and irreparable injury in the form of a

                 loss of remedies under the Enhanced Voucher Statute unless the requested

                 injunctive relief is granted;

              c. The grant of injunctive relief will not result in greater injury to Defendant; and

              d. The public interest favors the grant of injunctive relief.
        Case 2:15-cv-02617-NIQA Document 77 Filed 05/12/21 Page 2 of 2




   Accordingly, unless later rescinded, it is hereby ORDERED that the motion for a temporary

restraining order is GRANTED, as follows:

          1. Defendant and/or his agent are enjoined from taking any action to re-rent 540-B

             Pine Street, Philadelphia, PA, to anyone other than Plaintiffs, pending the outcome

             of this civil action, which is currently scheduled for trial on June 7, 2021;

          2. In accordance with Federal Rule of Civil Procedure 65(c), Plaintiffs shall post

             security in the amount of four thousand and three hundred dollars ($4,300) with the

             United States Clerk of Court for the Eastern District of Pennsylvania by May 14,

             2021;

          3. Defendant shall file and serve any response to Plaintiffs’ motion for a preliminary

             injunction by no later than May 21, 2021; and

          4. This Temporary Restraining Order shall expire on May 26, 2021, at 11:00 AM

             Eastern Standard Time, unless, before such time, Defendant consents to its

             extension for a longer period of time or the Court extends the duration of this Order

             for good cause shown or disposes of Plaintiffs’ motion for a preliminary injunction.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court




                                               2
